IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 30, 2008

                                     No. 08-10234                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ARLIN D. STORY

                                                  Plaintiff-Appellant
v.

MICHAEL J. ASTRUE, Commissioner of Social Security

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                  3:06-CV-2212


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       The Commissioner of Social Security (“Commissioner”) denied Arlin D.
Story’s application for Disability Insurance Benefits (“DIB”). Story challenged
this determination in district court, and the district court affirmed. Story now
appeals the district court’s judgment. We AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-10234

      Story filed his application for DIB in 2005, alleging that blindness in his
right eye had left him disabled since 2001. The Administrative Law Judge
(“ALJ”) conducted a hearing and determined that Story did not suffer from a
“severe impairment,” defeating Story’s claim for DIB. The Appeals Council
denied review of the ALJ’s decision, rendering it the final decision of the
Commissioner. See Higginbotham v. Barnhart, 405 F.3d 332, 336–37 (5th Cir.
2005). Story sought review of the Commissioner’s decision in federal district
court pursuant to 42 U.S.C. § 405(g).        The district court, adopting      the
magistrate’s Report and Recommendation, affirmed the Commissioner’s decision.
Story now appeals.
      Our review of the Commissioner’s decision under 42 U.S.C. § 405(g) is
limited to two areas of inquiry: (1) whether there is substantial evidence to
support the Commissioner’s decision, and (2) whether the Commissioner adhered
to the proper legal standards when evaluating the evidence. Greenspan v.
Shalala, 38 F.3d 232, 236 (5th Cir. 1994). A finding of substantial evidence will
be reached if the evidence examined by the Commissioner “is ‘such relevant
evidence as a reasonable mind might accept as adequate to support a
conclusion.’” Id. (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).
      Story first contends that the record lacks substantial evidence to support
the ALJ’s finding that Story’s blindness was not a “severe impairment.” A
severe impairment is one that “significantly limits [the claimant’s] physical or
mental ability to do basic work activities.”       20 C.F.R. 404.1520(c).      “An
impairment can be considered not severe only if it is a slight abnormality
[having] such minimal effects on the individual that it would not be expected to
interfere with the individual’s ability to work, irrespective of age, education, or
work experience.” Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985).
      It is clear that Story is blind in his right eye and suffers some level of
resulting pain and discomfort. However, the record also reveals that Story

                                        2
                                  No. 08-10234

missed multiple medical appointments because he was working on construction
jobs; admitted that his symptoms improved when he complied with treatment;
and performed daily activities such as gardening, mowing the lawn, and walking
to visit his relatives. Taken as a whole, this constitutes substantial evidence to
support a finding that Story’s impairment did not “substantially limit” his ability
to do “basic work activities.”
      Story also argues that the ALJ erred by failing to make explicit credibility
findings as to Story’s testimony on the effects of his eye impairment. While an
ALJ must consider the credibility of a claimant’s testimony, we do not require
the ALJ to explicitly state his opinion on the veracity of each allegation. See
Haywood v. Sullivan, 888 F.2d 1463, 1469–70 (5th Cir. 1989) (holding that the
ALJ’s consideration of a claimant’s subjective testimony was sufficient). In this
case, the ALJ clearly considered Story’s claims and found them inconsistent with
the medical evidence. Thus, the ALJ satisfied his obligation.
      Story’s numerous remaining arguments lack merit or lie beyond our scope
of review. For the foregoing reasons, the judgment of the district court affirming
the Commissioner’s decision is AFFIRMED.




                                        3